DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The action is responsive to Applicant’s Amendment filed on 4/13/2021.
Claims 1-2, 4-12, 14-17, 19-20 are pending.
Claims 3, 13, and 18 are cancelled.

Response to Arguments
Applicant's arguments filed 4/13/2021 have been fully considered but they are not persuasive. In view of the claim amendments, the rejections are being updated accordingly.

Applicant argued that cited reference Li fail to teach amended limitations of “identifying an attribute tag…train a content personalization engine; generating a word vector …vector space” as recited in claim 1. 
In response to the arguments, it is submitted that the cited amended limitations are being properly addressed by Li. The reason is set forth in the rejection; see claim rejection below for detail.      

Also, it is submitted that all limitations in claims--including those not specifically addressed in the Applicant’s remarks--are properly addressed. The reason is set forth in the rejections; see below for detail.


Claim Objections
Claim 2 is objected to because of the following informalities:  "the plurality of content element” in the retrieving step. It appears that the “"the plurality of content element” is referred to "the plurality of content elements”.   Appropriate correction is required.

Claim 4 is objected to because of the following informalities: depending on a cancelled claim.   Appropriate correction is required.
It is assumed that claim 4 depends on claim 1 for the purpose of examination. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-12, 14-17, 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 

	Amended claim 1 recites “generating, for the content element, a user-tag affinity vector based on the user profile, the confidence level, and the word vector using the content personalization engine” is not sufficient supported by the specification originally filed. 
The specification t best describes “At step 625, the system may generate, for each of the plurality of content elements, a set of user-tag affinity vectors based on the user profile (and the word vector for each tag) using a content personalization engine ([0079])” . 
Nowhere in specification describes the user-tag affinity vector is generated based on the user profile, the confidence level, and the word vector as claimed. Hence it cited limitation is considered as a new matter. 

Amended claim 11 recites “generate a set of user-tag affinity vectors based on the attribute tag, the confidence level, and the word vector using the content personalization engine” is not sufficient supported by the specification originally filed. 
As stated, the specification t best describes “generating, for each of the plurality of content elements, a set of user-tag affinity vectors based on the user profile and the one or more corresponding attribute tags using a content personalization engine ([0005])” and  “At step 625, the system may generate, for each of the plurality of content elements, a set of user-tag affinity vectors based on the user profile (and the word vector for each tag) using a content personalization engine ([0079])” . 
the confidence level, and the word vector a claimed. Hence it cited limitation is considered as a new matter. 

	Amended claim 16 recites “generate a set of user-affinity vectors based on the attribute tag” is not sufficient supported by the specification originally filed. 
The specification t best describes “generating, for each of the plurality of content elements, a set of user-tag affinity vectors based on the user profile and the one or more corresponding attribute tags using a content personalization engine ([0005])”
Nowhere in specification describes the user-tag affinity vectors are generated based on a single attribute tag as claimed. Hence it cited limitation is considered as a new matter. 

	Any claim not specifically addressed is being rejected for incorporate the deficiencies of the claim it is depend upon. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-10, 16-17, 19-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Amended claim 1 recites the limitation "the set of user-tag affinity vector” in the generating a user-content affinity score step.  There is insufficient antecedent basis for this limitation in the claim rendering the claim being indefinite. 

	Amended claim 16 recites “generate a set of user-affinity vectors based on the              attribute tag”. It is unclear how could a plurality of vectors be generated based on a single attribute tag. 

	Any claim not specifically addressed is being rejected for incorporate the deficiencies of the claim it is depend upon. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-12, 14-17, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (Pub No US 2015/0019640), hereinafter Li.


With respect to claim 1, Li discloses a method for serving personalized content (Abstract), comprising: 
identifying a content element in an experience pool ([0015], [0035], Fig 1-2: identify a content element, e.g. element for recommendation, in an experience  pool, such as a social network pool); 
identifying an attribute tag and a confidence level for the attribute tag using an auto- tagger, wherein the attribute tag has not been used to train a content personalization engine (auto-tagger is merely component in the system, [0022], [0027-0029], [0032-0033], [0039-0041], Fig 2: identify an attribute  tag, e.g. concept or edge, for the social graph, and a confidence level, such as rating , weight or level of interest using computing component representing an auto-tagger indicating the relationships at least based on user factors. E.g. when user indicates interest by liked or opted in of something/someone, an attribute tag and confidential level indicating user interest is identified for that thing/person. The attribute tag have not being used to train at least when the tag is new, or when is at the pre-train or initial stage of the content personalization engine); 
generating a word vector for the attribute tag by embedding the attribute tag in a vector space, wherein distance between vectors in the vector space corresponds to semantic similarity between words ([0031-0033]: generate a word vector at least based on the word(s) of the attribute tag in a vector space, wherein distance is correspond to semantic similarity between words of concepts/edge via cosine similarity distance of concept tract vectors); 
([0022], Fig 1: identity user profile with different characteristics an user); 
generating, for the content element, a user-tag affinity vector based on the user profile, the confidence level, and the word vector using the content personalization engine, wherein the content personalization engine comprises an artificial neural network (artificial neural network  is merely a network with connected components not impacting the functionality and/or steps of the claimed method, [0021], [0031-0034]: generate an user vector, e.g. user-tag  affinity vector based on user profile, rating/weight for confidential level, word vector for attribute tag for concept/edge, using the content personalization engine of the social network, wherein the content personalization engine includes a network that learns to provide recommendation, which correspond to the artificial neural network);  
  generating a user-content affinity score based on the set of user-tag affinity vector ([0031-0034], [0037], Fig 3: generate an affinity score ,e.g. recommendation score, based on user vector);  
 selecting the content element from  a plurality of content elements in the experience pool based on user-content affinity score ([0031], [0033-0037], Fig 1: select the content element from a plurality in the social network based on the score for recommendation); and 
delivering the selected content element to the user ([0031], [0033-0037], Fig 1: deliver via provide recommendation).  

With respect to claim 2, Li further discloses retrieving user generated content (UGC) from a social media site, wherein the plurality of content element comprise the UGC ([0021-0022]: retrieve user generated content in the social network for recommendation).  

With respect to claim 4, Li further discloses performing automated image recognition on the UGC, wherein the auto-tagger is based at least in part on the automated image recognition ([0024-0025], [0030]: perform image recognition for auto-tagger, e.g. when user uploads a picture, an edge is formed with concept via auto-tagger).  

With respect to claim 5, Li further discloses wherein: the selected content element is delivered in real time to the user via a first digital marketing channel; and the method further comprising delivering an additional content element to the user via a second digital marketing channel based at least in part on the content personalization engine ([0020], [0022], [0031-0037: user specific recommended content is provided in real time via marketing channel with advertisement, and additional content is provided via 2nd channel e.g. notification, based on the content personation engine of the social network   

	With respect to claim 6, Li further discloses receiving a training set comprising a plurality of model inputs and a plurality of model targets based on user feedback for the model inputs, wherein each model input comprises a training user profile and one or more training attribute tags; and training the content personalization engine based on the training set ([0022], [0033-0037], [0039: training content personalization engine with inputs from user profile with feedback tags for concept as well as edges with respect to rating/weight).  

([0022], [0033-0037], [0039]: training content personalization engine with user feedback).  

With respect to claim 8, Li further discloses wherein:Page 3 of 11App. No. 16/377,424PATENT Reply to Office Action of 01/27/2021 the content personalization engine is trained based at least in part on a random forest learning model ([0022], [0033-0037], [0039]: training content personalization engine with predicted learning model with random user data).  

With respect to claim 9, Li further discloses generating one or more marketing insights based at least in part on the content personalization engine, wherein the one or more marketing insights comprise an association between one or more user characteristics and the attribute tag([0020], [0022], [0031-0037]: generate insights such as association between user and attribute  for advertisement). 
  
With respect to claim 10, Li further discloses wherein: the user-content affinity score represents an estimate of a likelihood that the user will have a positive reaction to the selected content element (appears is directed to non-functional descriptive material; [0031-0034], [0037], Fig 3: the score indicates a likelihood that the user will be interested in the selected/recommended content and hence will have a positive reaction).  

With respect to claim 11, Li discloses an apparatus for serving personalized content using content tagging and transfer learning (Abstract, Fig 1), comprising: 
(Fig 1): 
train a content personalization engine using a training set comprising a plurality of model inputs and a plurality of model targets based on user feedback for the model inputs ([0033-0037]: training a content personalization engine using sample training data with model inputs and targets based on user profile having user feedback for the model inputs);
 identify an attribute tag for a content item and a confidence level for the attribute tag using an auto-tagger, wherein the attribute tag has not been used to train the content personalization engine ([0022], [0027-0029], [0032-0033], [0039-0041], Fig 2: identify an attribute  tag, e.g. concept or edge, for the social graph, and a confidence level, such as rating , weight or level of interest using an auto-tagger indicating the relationships at least based on user factors. E.g. when user indicates interest by liked or opted in of something/someone, an attribute tag and confidential level indicating user interest is identified for that thing/person. The attribute tag have not being used to train at least when the tag is new, or when is at the pre-train or initial stage of the content personalization engine); 
generate a word vector for the attribute tag by embedding the attribute tag in a vector space, wherein distance between vectors in the vector space corresponds to semantic similarity between words ([0031-0033]: generate a word vector at least based on the word(s) of the attribute tag in a vector space, wherein distance is correspond to semantic similarity between words of concepts/edge via cosine similarity distance of concept tract vectors); 
Page 4 of 11App. No. 16/377,424PATENTReply to Office Action of 01/27/2021generate a set of user-tag affinity vectors based on the attribute tag, the confidence level, and the word vector using the content personalization engine ([0021], [0031-0034]: generate an user vector for user-tag affinity vector based on user profile with attribute tag, rating/weight for confidential level, word vector for attribute tag for concept/edge, using the content personalization engine of the social network);  
generate a user-content affinity score based on the set of user-tag affinity vectors ([0031-0034], [0037], Fig 3: generate an affinity score ,e.g. recommendation score, based on user vector);  and 
select a content element([0031], [0033-0037], Fig 1: select the content element from a plurality in the social network based on the score for recommendation).

With respect to claim 12, Li further discloses the processor being further configured to execute the instructions to: retrieve user generated content (UGC) from a social media site, wherein the content element comprise the UGC ([0021-0022]: retrieve user generated content in the social network for recommendation).  

With respect to claim 14, Li further discloses wherein: each model input comprises a training user profile and one or more training attribute tags  ([0033-0037]: training a content personalization engine using sample training data with model inputs and targets based on user profiles and attribute tags such as concepts, and/or edges).  

With respect to claim 15, Li further discloses the processor being further configured to execute the instructions to: receive feedback based on a user response to the selected content; and update the content personalization engine based on the feedback ([0033-0037] using feedback to train the content personalization engine).  

With respect to claim 16, Li discloses a non-transitory computer readable medium storing code for serving personalized content using a content personalization engine (Abstract, Fig 1), the code comprising instructions executable by a processor to: Page 5 of 11App. No. 16/377,424PATENT Reply to Office Action of 01/27/2021 
retrieve a content element including user generated content (UGC) from a social media site ([0021-0022]: receive user content including UGC); 
associate content element with an attribute tag and a confidence level using an auto-tagger, wherein the attribute tag was not used in training the content personalization engine (everything in the same system are being associated for at least being in the same system; [0022], [0027-0029], [0032-0033], [0039-0041], Fig 2: the content is associated with an attribute tag, e.g. concept and/or edge, and a confidence level, e.g. rating or level of interest. E.g. when user indicates interest by liked or opted in of something/someone, an attribute tag and confidential level indicating user interest is identified for that thing/person. The attribute tag have not being used to train at least when the tag is new, or when is at the pre-train or initial stage of the content personalization engine); 
generate a word vector for the attribute tag by embedding the attribute tag in a vector space, wherein distance between vectors in the vector space corresponds to semantic similarity between words ([0031-0033]: generate a word vector at least based on the word(s) of the attribute tag in a vector space, wherein distance is correspond to semantic similarity between words of concepts/edge via cosine similarity distance of concept tract vectors); 
generate a set of user-tag affinity vectors based on the attribute tag ( [0021], [0031-0034]: generate an user vectors, e.g. user-tag  affinity vector based on user profile);  
 ([0031-0034], [0037], Fig 3: generate an affinity score ,e.g. recommendation score, based on user vectors);  
select content element from a plurality of content elements based on the user-content affinity score ([0031], [0033-0037], Fig 1: select the content element from a plurality in the social network based on the score for recommendation).  

With respect to claim 17, Li further discloses the code further comprising instructions executable by the processor to: deliver the selected content element to the user in real time ([0031], [0033-0037], Fig 1: deliver via provide recommendation in real time).  

With respect to claim 19, Li further discloses the code further comprising instructions executable by the processor to: Page 6 of 11App. No. 16/377,424PATENT Reply to Office Action of 01/27/2021 receive a training set comprising a plurality of model inputs and a plurality of model targets based on user feedback for the model inputs, wherein each model input comprises a training user profile and one or more training attribute tags; and train the content personalization engine based on the training set ([0033-0037]: training a content personalization engine using sample training data with model inputs and targets based on user profile having user feedback and other characteristics in a social network).  

With respect to claim 20, Li further discloses the code further comprising instructions executable by the processor to: receive feedback based on a user response to the selected content; and update the content personalization engine based on the feedback ([0033-0037] using feedback to train the content personalization engine).  

Examiner Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Owyang whose telephone number is (571)270-1254.  The examiner can normally be reached on Monday-Friday, 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED EHICHIOYA can be reached on (571)272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/MICHELLE N OWYANG/Primary Examiner, Art Unit 2168